

Exhibit 10.30




1ST CONSTITUTION BANCORP
RESTRICTED STOCK AGREEMENT








This RESTRICTED STOCK AGREEMENT (this “Agreement”) is made this ______ day of
______________, 20__ between 1ST CONSTITUTION BANCORP, a New Jersey corporation
(the “Company”) and _______________________ (the “Participant”). Capitalized
terms used in this Agreement but not defined upon their first usage shall have
the meanings ascribed to them in the Company’s 2019 Equity Incentive Plan, as it
may be amended from time to time (the “Plan”).


1.    Grant of Restricted Stock. The Company hereby grants to the Participant
restricted shares of the Company’s common stock, no par value (the “Restricted
Stock”), pursuant to the Plan, subject to the terms and conditions of the Plan,
this Agreement, and the Custody Agreement (the “Custody Agreement”) as in effect
from time to time by and among the Company, the Participant, and the person or
entity designated to serve as custodian thereunder (the “Custodian”).


2.    Incorporation by Reference of the Plan. The Plan is hereby incorporated by
reference into this Agreement. The Participant hereby acknowledges receipt of a
copy of the Plan and represents and warrants to the Company that the Participant
has read and understands the terms and conditions of the Plan. The execution of
this Agreement by the Participant constitutes the Participant’s acceptance of
and agreement to the terms and conditions of the Plan and this Agreement.


3.    Vesting of Restricted Stock. Unless the Committee provides for earlier
vesting, or unless otherwise provided in any employment agreement or change in
control agreement between the Participant and the Company (or any subsidiary
thereof), in which case such agreement shall control, and subject to Sections 4
and 9 hereof, the Restricted Stock shall vest in accordance with the following
schedule:


Percentage of Shares            Scheduled Vesting Date


25%                First Anniversary of Award Date
25%                Second Anniversary of Award Date
25%                Third Anniversary of Award Date
25%                Fourth Anniversary of Award Date
    
4.    Termination Provisions.


(a)    Termination of Employment Upon Death or Disability. Unless otherwise
provided in any employment agreement or change in control agreement between the
Participant and the Company (or any subsidiary thereof), in which case such
agreement shall control, upon termination of the Participant’s employment with
the Company or its subsidiaries or affiliates by




--------------------------------------------------------------------------------




reason of death or disability (as determined by the Committee), all unvested
shares of Restricted Stock shall become fully vested.


(b)    Termination of Employment For Other Reasons. Unless otherwise provided in
any employment agreement or change in control agreement between the Participant
and the Company (or any subsidiary thereof), in which case such agreement shall
control, upon termination of the Participant’s employment with the Company or
its subsidiaries or affiliates for any reason (including, without limitation,
retirement), other than death or disability, all unvested shares of Restricted
Stock will be forfeited to and reacquired by the Company at no cost to the
Company, automatically and immediately.


5.    Rights as a Shareholder. The Participant shall have the right to vote the
Restricted Stock at all times. All cash dividends paid with respect to the
Restricted Stock shall not be distributed until such time as the Restricted
Stock as to which such distribution applies vests. For purposes of clarity, in
no event shall any dividends be paid unless and until the Restricted Stock
associated with such dividend has vested.


6.    Certificates. The Participant acknowledges that certificates representing
the Restricted Stock, registered in the Participant’s name, shall be issued and
delivered to the Custodian and held by the Custodian in custody pursuant to the
Custody Agreement and shall not be delivered to the Participant until such
Restricted Stock has vested in accordance with Section 3 or as otherwise
provided in the Plan.


7.    Limits on Transferability. During the period of time that any shares of
Restricted Stock are unvested, such unvested shares shall not be sold, assigned,
transferred, pledged, hypothecated or otherwise disposed of, other than by will
or the laws of descent and distribution, or to a beneficiary upon the death of
the Participant, or as otherwise permitted by the Committee.


8.    Tax Withholding Obligations. In order to satisfy any withholding or
similar tax requirements relating to the Restricted Stock, the Company has the
right to deduct or withhold from any payroll or other payment to a Participant,
or require the Participant to remit to the Company, an appropriate payment or
other provision, which may include the withholding of Restricted Stock.


9.    Change in Control. Unless otherwise provided in any employment agreement
or change in control agreement between the Participant and the Company (or any
subsidiary thereof), upon a Change in Control, all non-forfeited unvested shares
of Restricted Stock shall become fully vested to the extent provided in the
Plan.


10.    Trading Black Out Policies. The Participant agrees to abide by all
trading “black out” policies established from time to time by the Company.


11.    No Employment Rights. Nothing in this Agreement will confer upon the
Participant any right to continued employment with the Company or its
subsidiaries or affiliates or affect the right of the Company to terminate the
employment of the Participant at any time for any reason.






--------------------------------------------------------------------------------




12.    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New Jersey, without giving effect to
principles of conflicts of laws, and applicable provisions of federal law.




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have entered into this Agreement as of the date
and year first above written.


1ST CONSTITUTION BANCORP






By:    ________________________________
Robert F. Mangano
President/CEO




PARTICIPANT:






______________________________________
[NAME]    




